726 N.W.2d 17 (2007)
Steven FATA, Anna Fata, Dennis Reilly and Rosemary Reilly, Plaintiffs/Counter-Defendants-Appellees,
v.
ROSCOMMON COUNTY ROAD COMMISSION, Defendant-Counter-Plaintiff-Appellant, and
Lyon Township, Department of Transportation, Department of Treasury and Department of Natural Resources, Defendants-Appellees.
Docket No. 130996. COA No. 257936.
Supreme Court of Michigan.
January 29, 2007.
On order of the Court, the motion for reconsideration of this Court's July 31, 2006 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.